DETAILED ACTION	
In Applicant’s Response dated 9/30/2022, Applicant amended claims 1 to 20; and argued against all rejections previously set forth in the Office action dated 7/7/2022.
	
Response to Arguments
Applicant's arguments filed 9/30/2022. have been fully considered but they are not persuasive. The medical advice setup area is the one in fig. 6 that allows user to make changes such as select time, remove alarm, replay control. The setup interface is displayed in a popup window as show in figure 8 that allows the user to input critical level information and such. So all the limitations are taught in the prior arts and applicant’s argument is unpersuasive. 



Allowable Subject Matter
Claims 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regard to claim 18 the prior arts do not teach the limitation wherein The monitoring device of claim 15, wherein the processor is further configured to: receive a display setup instruction triggered by the first user role in the medical advice setup area; display the[[a]] setup interface in the display interface separate from the medical advice setup area in response to the display setup instruction, wherein the setup interface comprises at least one of a criticality setup interface, a state setup interface or an operation setup interface; [[and]] receive the first operation instruction input by the first user role on the setup interface; and hide the setup interface and display the criticality level information or the medical advice information in the medical advice setup area.

	With regard to claims 19 the prior arts do not teach the limitation of wherein the criticality setup interface comprises at least two criticality level options; the state setup interface comprises at least one of a blood coagulation disorder option, an invasive intubation option, a postoperative flat lying option, or an infection risk option; and the operation setup interface comprises at least one of operation options of blood glucose monitoring, consciousness evaluation, blood gas analysis, or pupil observation. in combination with other claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Applicant first states that “display at least one of criticality level information or medical advice information of a monitored subject in the medical advice setup area”. Applicant then claims the amendment that: “wherein the criticality level information or the medical advice information of the monitored subject is input by a user on a setup interface separate from the medical advice setup area.”
Based on the claim, the criticality level information and medical advice information are displayed in the medical advice setup area at the second moment. But also, they are displayed on a setup interface separate from the setup area at the second moment. It is unclear whether the setup area and the setup interface are displayed simultaneous.  It is unclear what constitute “wherein the criticality level information or the medical advice information of the monitored subject is input by a user”. It is unclear whether the user input some setting for the system to display the information, or whether the user input all data and information that are to be displayed. 
For a compact prosecution the medical advice setup area interpreted as displayed simultaneously with the setup interface. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 6, 7, 8, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VanGilder, Pub. No.: 2013/0044111A1. 
With regard to claim 1:
VanGilder discloses a monitoring device, comprising: a display configured to display information (see fig. 6, 7 for display information paragraph 74 “ FIG. 6A is a screen shot of one embodiment of a display screen of the central monitoring station depicting a `Replay` of an event selected from an alarm history 615 event, in accordance with an embodiment of the present invention. Clicking on a Replay control 620 causes a replay of the dynamic data presentation as was seen on a real-time bedside display including the pre-event, event, and post-event data. A set of Replay controls namely rewind 625, stop 630, play 635, pause 640, and forward 645 are provided for rewinding, stopping, playing, pausing or forwarding respectively, the replayed display of events. In an embodiment, a user may select an event such as an alarm or a manually marked clinician event for Replay.”); and a processor configured to: display a medical advice setup area in a display interface of the monitoring device at a first moment (see fig.  for setting medical advice such as replay events stored, remove alarm, paragraph 76 “ FIG. 6A is a screen shot of one embodiment of a display screen of the central monitoring station depicting a `Replay` of an event selected from an alarm history 615 event, in accordance with an embodiment of the present invention. Clicking on a Replay control 620 causes a replay of the dynamic data presentation as was seen on a real-time bedside display including the pre-event, event, and post-event data. A set of Replay controls namely rewind 625, stop 630, play 635, pause 640, and forward 645 are provided for rewinding, stopping, playing, pausing or forwarding respectively, the replayed display of events. In an embodiment, a user may select an event such as an alarm or a manually marked clinician event for Replay.” ) and display at least one of criticality level information or medical advice information of a monitored subject in the medical advice setup area at a second moment, wherein the second moment is later than the first moment (see fig. 7 and fig. 8 for criticality level information paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”) wherein the criticality level information or the medical advice information of the monitored subject is input by a user on a setup interface separate from the medical advice setup area (see for fig. 8 for criticality level information that can be for example for setting high and low pressure that is separate from medical advice setup area shown in figure 6, paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”).

With regard to claim 2:
VanGilder discloses The monitoring device of claim 1, wherein the processor is further configured to: display physiological state information of the monitored subject in the display interface at a third moment (fig. 11 and 7, see figure 7 wherein the user can close the setting window to display physiological state information , paragraph 81:  “FIG. 11 is a graphical user interface of one embodiment of a display screen of the central monitoring station depicting the icon 1109 for an electronic sticky note. In one embodiment, the icon 1109 is positioned within the patient information area, below the alarm bar 1110 and to the right of the patient name 1105. In one embodiment, a short text message 1120 is displayed immediately to the right of the electronic sticky note icon 1105, still within the patient information area. The text message 1120 represents the title of the first note within the electronic sticky note. The electronic sticky note is used by caregivers to write quick notes regarding the patient's care or condition and replace traditional paper sticky notes which can become dislodged and lost easily, thereby forming a more permanent record and eliminating clutter.”), wherein the physiological state information is associated with at least one of the criticality level information or the medical advice information (see fig. 8 and fig. 11 wherein the user can set alarm for heart rate, and monitoring interface shows the heart rate, paragraph 77 “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”), and the third moment is later than the second moment (see fig. 7 and fig 11 wherein the monitor interface is displayed when the setting window is closed).

With regard to claim 3:
VanGilder discloses the monitoring device of claim 2, wherein the processor is further configured to: receive a display setup instruction through the medical advice setup area (see fig.  6 and 7 for setting medical advice such as replay events stored, remove alarm, paragraph 76 “ FIG. 6A is a screen shot of one embodiment of a display screen of the central monitoring station depicting a `Replay` of an event selected from an alarm history 615 event, in accordance with an embodiment of the present invention. Clicking on a Replay control 620 causes a replay of the dynamic data presentation as was seen on a real-time bedside display including the pre-event, event, and post-event data. A set of Replay controls namely rewind 625, stop 630, play 635, pause 640, and forward 645 are provided for rewinding, stopping, playing, pausing or forwarding respectively, the replayed display of events. In an embodiment, a user may select an event such as an alarm or a manually marked clinician event for Replay.” ) display a setup interface in the display interface separate from the medical advice setup area in response to the display setup instruction (see also figure 8 to 10 for setting window, paragraph 76 “ The central monitoring station includes a quick navigation function to allow users easy access to system settings menus. FIG. 7 is a graphical user interface of one embodiment of a display screen of the central monitoring station with a pop-up window 705 depicting the parameter settings screen of the quick navigation function. When a caregiver presses any parameter icon, the quick navigation function brings up the settings menu that contains buttons for all measured parameters for that patient. By pressing a parameter button, the caregiver can change settings for that particular parameter. For example, in one embodiment, a caregiver can choose to change settings for ECG, SpO.sub.2, RESP, NIBP, TEMP, and, ART and PA pressures from the same settings menu by pressing the appropriate parameter button. This enables the caregiver to adjust settings for all the parameters from one consistent view without having to exit and re-enter separate settings menus, thereby increasing caregiver efficiency..” ), wherein the setup interface comprises at least one of a criticality setup interface, a state setup interface or an operation setup interface (see for fig. 8 for criticality level information setup paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”); and receive at least one of the criticality level information and the medical advice information input by a user on the setup interface (see for fig. 8 for criticality level information setup paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”). hide the setup interface and display the criticality level information or the medical advice information in the medical advice setup area (see figure 11 wherein the setup interface as shown in figures 8 to 10 are hidden in figure 11 after the setup is complete, “IG. 11 is a graphical user interface of one embodiment of a display screen of the central monitoring station depicting the icon 1109 for an electronic sticky note. In one embodiment, the icon 1109 is positioned within the patient information area, below the alarm bar 1110 and to the right of the patient name 1105. In one embodiment, a short text message 1120 is displayed immediately to the right of the electronic sticky note icon 1105, still within the patient information area. The text message 1120 represents the title of the first note within the electronic sticky note. The electronic sticky note is used by caregivers to write quick notes regarding the patient's care or condition and replace traditional paper sticky notes which can become dislodged and lost easily, thereby forming a more permanent record and eliminating clutter.”).

With regard to claim 5:
VanGilder discloses The monitoring device of claim 2, wherein the processor is further configured to: acquire basic physiological parameter information of the monitored subject, wherein the physiological state information comprises the basic physiological parameter information (patient physiological state such as blood pressure, ECG, IBP are monitored, paragraph 52 and 53: “The present specification is directed toward a dynamic central monitoring station that includes multiple touch screens in which the information displayed is user-configurable. The central monitoring station interfaces with bedside monitors and telemetry devices. The central monitoring station provides for the numerical and graphical presentation of real time patient vital statistics on no less than two and up to four display screens. Real time information for up to 48 patients can be displayed on the central monitoring station.The central monitoring station described in the present specification also enables the user to access settings menus and view historical patient information. Physiological data monitored and collected includes pulse oximetry (SpO.sub.2), electrocardiograph (ECG), invasive blood pressure (IBP), heart rate, non-invasive blood pressure (NIBP), electroencephalograph (EEG), body temperature, cardiac output, capnography (CO.sub.2), and respiration rates.
”).

With regard to claim 6:
VanGilder discloses The monitoring device of claim 3, wherein the processor is further configured to: receive a function display instruction; and display a medical advice tool interface in the display interface in response to the function display instruction (see fig. 7 for wherein the setting window is launched, paragraph 76 “ The central monitoring station includes a quick navigation function to allow users easy access to system settings menus. FIG. 7 is a graphical user interface of one embodiment of a display screen of the central monitoring station with a pop-up window 705 depicting the parameter settings screen of the quick navigation function. When a caregiver presses any parameter icon, the quick navigation function brings up the settings menu that contains buttons for all measured parameters for that patient. By pressing a parameter button, the caregiver can change settings for that particular parameter. For example, in one embodiment, a caregiver can choose to change settings for ECG, SpO.sub.2, RESP, NIBP, TEMP, and, ART and PA pressures from the same settings menu by pressing the appropriate parameter button. This enables the caregiver to adjust settings for all the parameters from one consistent view without having to exit and re-enter separate settings menus, thereby increasing caregiver efficiency.” ).

With regard to claim 7:
VanGilder discloses The monitoring device of claim 6, wherein the processor is further configured to: receive monitoring information of at least one physiological parameter that is indicated by at least one of the criticality level information or the medical advice information and is input by the user on the medical advice tool interface, wherein the physiological state information comprises the monitoring information of the at least one physiological parameter indicated by at least one of the criticality level information or the medical advice information (see for fig. 8 for criticality level information setup paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”).
.

With regard to claim 8:
VanGilder discloses the monitoring device of claim 7, wherein the processor is further configured to: display a target area in the display interface; and display the monitoring information of the at least one physiological parameter indicated by at least one of the criticality level information or the medical advice information in the target area (see for fig. 7 and 9 for medical advice information, see fig. 8 for criticality level information setup paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”).

With regard to claim 11:
VanGilder discloses The monitoring device of claim 2, wherein the processor is further configured to: send the physiological state information of the monitored subject to an external device, wherein the external device comprises at least one of a central station, a mobile terminal or a computerized medical record system (paragraph 90: “In operation, monitored patient data from each patient in each group 1465, 1470, 1475 is transferred, either wired or wirelessly, to a central computer 1450. The data is processed at the central computer 1450 and then displayed on the appropriate display screen 1405, 1410, 1415. The dedicated display screen 1420 is reserved for accessing and reviewing information for a single patient at a time, allowing the three display screens 1405, 1410, 1415 to provide uninterrupted information for all patients at all times.”).


With regard to claim 12:
VanGilder discloses A monitoring device, comprising: a display configured to display information  (see fig. 6 and 7, paragraph 74 “ FIG. 6A is a screen shot of one embodiment of a display screen of the central monitoring station depicting a `Replay` of an event selected from an alarm history 615 event, in accordance with an embodiment of the present invention. Clicking on a Replay control 620 causes a replay of the dynamic data presentation as was seen on a real-time bedside display including the pre-event, event, and post-event data. A set of Replay controls namely rewind 625, stop 630, play 635, pause 640, and forward 645 are provided for rewinding, stopping, playing, pausing or forwarding respectively, the replayed display of events. In an embodiment, a user may select an event such as an alarm or a manually marked clinician event for Replay.”); and a processor configured to: display a medical advice setup area in a display interface of the monitoring device (see fig. 6 for medical advice setup area, paragraph 74 “ FIG. 6A is a screen shot of one embodiment of a display screen of the central monitoring station depicting a `Replay` of an event selected from an alarm history 615 event, in accordance with an embodiment of the present invention. Clicking on a Replay control 620 causes a replay of the dynamic data presentation as was seen on a real-time bedside display including the pre-event, event, and post-event data. A set of Replay controls namely rewind 625, stop 630, play 635, pause 640, and forward 645 are provided for rewinding, stopping, playing, pausing or forwarding respectively, the replayed display of events. In an embodiment, a user may select an event such as an alarm or a manually marked clinician event for Replay.”); acquire a first operation instruction input by a first user role on a setup interface separate from the medical advice setup area (see figure 8 wherein the user can select alarm in the popup window to setup criticality level information in the setup interface paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”) ; and display at least one of criticality level information or medical advice information of a monitored subject in the medical advice setup area in response to the first operation instruction (see fig. 11 for monitored component after the setup is complete, paragraph 81: “FIG. 11 is a graphical user interface of one embodiment of a display screen of the central monitoring station depicting the icon 1109 for an electronic sticky note. In one embodiment, the icon 1109 is positioned within the patient information area, below the alarm bar 1110 and to the right of the patient name 1105. In one embodiment, a short text message 1120 is displayed immediately to the right of the electronic sticky note icon 1105, still within the patient information area. The text message 1120 represents the title of the first note within the electronic sticky note. The electronic sticky note is used by caregivers to write quick notes regarding the patient's care or condition and replace traditional paper sticky notes which can become dislodged and lost easily, thereby forming a more permanent record and eliminating clutter.”).

With regard to claim 13:
VanGilder discloses The monitoring device of claim 12, wherein the processor is further configured to: acquire a second operation instruction; and display a medical advice tool interface in the display interface in response to the second operation instruction (see figure 9 wherein the user can select medical advice tool page of View to change different view setting, paragraph 79: “FIG. 9 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 940 for waveform view settings for the II lead of the 1.sup.st Lead ECG. A multitude of settings, including grid display 920, waveform color 921, sweep speed 922, lead selection 923, and size 924 can be changed from this settings submenu. A reset button 925 is also included. In one embodiment, the waveform settings submenu includes a preview 930 of the waveform as it will appear based upon the changes made. With the preview 930, the caregiver can view the waveform appearance before accepting the changes and has the opportunity to make further changes or reset if desired. Other ECG settings can be changed via additional tabs as described above.”).

With regard to claim 14:
VanGilder discloses The monitoring device of claim 13, wherein the processor is further configured to: acquire a third operation instruction; and display physiological state information of the monitored subject associated with at least one of the criticality level information or the medical advice information in the display interface in response to the third operation instruction (see fig. 11 wherein the setting window can be close to show the physiological state information of the monitored subject including heart rate that is related to the critical level information, paragraph 81: “ FIG. 11 is a graphical user interface of one embodiment of a display screen of the central monitoring station depicting the icon 1109 for an electronic sticky note. In one embodiment, the icon 1109 is positioned within the patient information area, below the alarm bar 1110 and to the right of the patient name 1105. In one embodiment, a short text message 1120 is displayed immediately to the right of the electronic sticky note icon 1105, still within the patient information area. The text message 1120 represents the title of the first note within the electronic sticky note. The electronic sticky note is used by caregivers to write quick notes regarding the patient's care or condition and replace traditional paper sticky notes which can become dislodged and lost easily, thereby forming a more permanent record and eliminating clutter.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 17, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder and in view of Abou et al., Pub. No.: 2016/0239619A1. 

With regard to claim 9 and 17:
VanGilder does not disclose The monitoring device of claim 6, wherein the processor is configured to: display at least one of an operation standard, an operation mode or an information entry prompt on the medical advice tool interface, wherein the operation standard is used for indicating requirements to a user role for a medical operation on the monitored subject, the operation mode is used for indicating steps of a medical operation performed on the monitored subject by a user role, and the information entry prompt is used for prompting a user role to input measurement information associated with the monitored subject 
However Abou discloses The monitoring device of claim 6, wherein the processor is configured to: display at least one of an operation standard, an operation mode or an information entry prompt on the medical advice tool interface, wherein the operation standard is used for indicating requirements to a user role for a medical operation on the monitored subject, the operation mode is used for indicating steps of a medical operation performed on the monitored subject by a user role, and the information entry prompt is used for prompting a user role to input measurement information associated with the monitored subject (Abou wherein the interface allow the user to input their specific role for monitoring patient data paragraph 47: “ With reference to FIG. 5, an exemplary embodiment of a user presence interface 500 generated by decision support system is illustrated. The user presence interface 500 enables the user to input a personal status 502, input a clinical role 504, view assigned/subscribed patients 506, view subscribed colleagues 508, and the like. The personal status 502 enables the user to indicate whether other users of the caregiver interface system view the user as online, away, busy, idle, invisible, and the like. The clinical role input 504 enables the user to set their clinical role to roles which are previously approved for that user. For example, the clinical role input 504 could enable medical doctor to view the display for the roles of a medical doctor, a nurse practitioner to view the display for a nurse practitioner and a registered nurse but not vice versa. The assigned/subscribed patients view 506 enables the user to view the patient and clinical data associated with the patients which are assigned/subscribed to the user. The subscribed colleagues view 508 enables the user to view the status of subscribed colleagues, view the subscribed colleagues clinical roles, and communicate with subscribed colleagues via message, voice chat, video chat, and the like. The user presence interface 500 also enables the user to insert a picture 510 which is associated with the user's profile.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Abou to VanGilder so clinician with different role will be able to sign in to their role to show their duty at the interface and allow the system to track and understand who at what role is working with the interface and to provide security to the system and to provide interface that would fit the role. 

With regard to claim 15:
VanGilder does not disclose the monitoring device of claim 14, wherein the first operation instruction is input by a first user role, the second operation instruction and the third operation instruction are input by a second user role, the first user role comprises a doctor, and the second user role comprises a nurse.
However Abou discloses The monitoring device of claim 14, wherein a first operation instruction is input by a first user role, a second operation instruction and a third operation instruction are input by a second user role, the first user role comprises a doctor, and the second user role comprises a nurse (paragraph 47: “ With reference to FIG. 5, an exemplary embodiment of a user presence interface 500 generated by decision support system is illustrated. The user presence interface 500 enables the user to input a personal status 502, input a clinical role 504, view assigned/subscribed patients 506, view subscribed colleagues 508, and the like. The personal status 502 enables the user to indicate whether other users of the caregiver interface system view the user as online, away, busy, idle, invisible, and the like. The clinical role input 504 enables the user to set their clinical role to roles which are previously approved for that user. For example, the clinical role input 504 could enable medical doctor to view the display for the roles of a medical doctor, a nurse practitioner to view the display for a nurse practitioner and a registered nurse but not vice versa. The assigned/subscribed patients view 506 enables the user to view the patient and clinical data associated with the patients which are assigned/subscribed to the user. The subscribed colleagues view 508 enables the user to view the status of subscribed colleagues, view the subscribed colleagues clinical roles, and communicate with subscribed colleagues via message, voice chat, video chat, and the like. The user presence interface 500 also enables the user to insert a picture 510 which is associated with the user's profile.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Abou to VanGilder so clinician with different role will be able to use the interface for their own needs wherein the interface can be used for multiple user.

With regard to claim 16:
VanGilder disclose The monitoring device of claim 15, wherein the processor is further configured to: receive the third operation instruction input by a user on the medical advice tool interface; display a target area in the display interface; and display monitoring information of at least one physiological parameter indicated by at least one of the criticality level information (see for fig. 8 for criticality level information setup paragraph 77: “FIG. 8 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 810 for alarm threshold settings for heart rate as measured by ECG. In this example, the button for ECG 805 is outlined in blue and tabs for Alarms 810 and Rate 815 are highlighted blue to notify the caregiver that he is accessing the settings for the ECG heart rate alarms. The ECG Alarms button for On 817 is also highlighted blue, signifying that the ECG heart rate alarms are switched on. The caregiver can adjust the maximum and minimum threshold values for the ECG heart rate alarms by pressing the up and down arrows for the high 820 and low 825 heart rate alarm threshold settings. In addition, a graph 828 representing alarm values over a predetermined period of time is displayed in the settings menu. The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”). or the medical advice information in the target area (see figure 9 wherein the user can select medical advice tool page of View to change different view setting, paragraph 79: “FIG. 9 is a graphical user interface of one embodiment of the quick navigation parameter settings window of the central monitoring station, depicting the tab 940 for waveform view settings for the II lead of the 1.sup.st Lead ECG. A multitude of settings, including grid display 920, waveform color 921, sweep speed 922, lead selection 923, and size 924 can be changed from this settings submenu. A reset button 925 is also included. In one embodiment, the waveform settings submenu includes a preview 930 of the waveform as it will appear based upon the changes made. With the preview 930, the caregiver can view the waveform appearance before accepting the changes and has the opportunity to make further changes or reset if desired. Other ECG settings can be changed via additional tabs as described above.”).

VanGilder does not discloses the aspect wherein the user is the second user role. However Abou discloses the aspect wherein receive the third operation instruction input by a user on the medical advice tool interface wherein the user is the second user role.  (paragraph 47: “ With reference to FIG. 5, an exemplary embodiment of a user presence interface 500 generated by decision support system is illustrated. The user presence interface 500 enables the user to input a personal status 502, input a clinical role 504, view assigned/subscribed patients 506, view subscribed colleagues 508, and the like. The personal status 502 enables the user to indicate whether other users of the caregiver interface system view the user as online, away, busy, idle, invisible, and the like. The clinical role input 504 enables the user to set their clinical role to roles which are previously approved for that user. For example, the clinical role input 504 could enable medical doctor to view the display for the roles of a medical doctor, a nurse practitioner to view the display for a nurse practitioner and a registered nurse but not vice versa. The assigned/subscribed patients view 506 enables the user to view the patient and clinical data associated with the patients which are assigned/subscribed to the user. The subscribed colleagues view 508 enables the user to view the status of subscribed colleagues, view the subscribed colleagues clinical roles, and communicate with subscribed colleagues via message, voice chat, video chat, and the like. The user presence interface 500 also enables the user to insert a picture 510 which is associated with the user's profile.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Abou to VanGilder so clinician with different role will be able to use the interface for their own needs wherein the interface can be used for multiple user.



	Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanGilder and in view of Tapadar, Pub. No.: 2017/0193186A1. 
With regard to claim 10 and 20:
VanGilder discloses the monitoring device of claim 1, wherein the processor is further configured to: display timing information in the medical advice display area from the second moment (paragraph 77: “The graph 828 also includes two solid lines depicting the preset maximum and minimum threshold values in relation to the measured value. By viewing this graph, a caregiver can determine how often the measured value fell outside the preset thresholds over a specific time period and tailor treatment or change threshold values accordingly. In one embodiment, the measured heart rate is displayed as a green line 830 and the maximum and minimum threshold values are displayed as white lines 835. In one embodiment, the review time is set to 30 minutes.”)
VanGilder does not disclose the aspect of give a prompt when a timing in the timing information is finished.
However Tapadar discloses the aspect wherein the processor is further configured to: display timing information in the medical advice display area from a second moment (see figure fig. 8 for display timing information: “On the user's selection of the icon in the notification bar either by touch or clicking on the icon, the icon along with the message and time (i.e., time when the message was received) is displayed as shown in FIG. 8. The ‘Prescription’ screen can be opened by the user by clicking on the message “Prescription Received!” shown in FIG. 8. Alternatively, the ‘Prescription’ screen can be accessed by the user selecting the ‘View Prescription’ action button from the home page as shown in FIG. 4.”); and give a prompt when a timing in the timing information is finished (paragraph 63; “Consumer requests the prescription reminder manager application set a reminder for one or more of the medications at step 330. The reminder(s) are generated by the prescription reminder manager application and are communicated to the Alarm Manager component of the user device at step 335. At the appropriate time, the Alarm Manager component notifies the prescription reminder manager application of the reminder and the prescription reminder manager application displays the reminder to the user via the user device at step 340. The user acknowledges whether the medication has been taken or skipped by selecting the appropriate icon on the user device and this is logged by the prescription reminder manager application at step 345. If the user does not acknowledge the reminder, in one embodiment, the prescription reminder manager application logs the reminder as ‘skipped’ and/or ‘not acknowledged’ at step 345. In some embodiments, the user can make changes to the log of the medication if they have forgotten to acknowledge that a medication has been taken.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Tapadar to VanGilder so the user would be informed of the timing information when time is up to provide needed care at the intended time. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hansen, Pub. No.: 2012/0323086: Physical monitoring systems are disclosed which may allow for alarm sensitivity adjustment. A user may indicate an alarm sensitivity of a patient monitoring system to a physiological parameter, signal metric, operating condition metric, or other parameter or metric. The patient monitoring system may configure one or more alarm settings based on the indicated alarm sensitivity. Low sensitivity may reduce the probable occurrence or severity of alarm activations, while high sensitivity may increase the probable occurrence or severity of alarm activations..

Indorf, Patent No.: 10856750B2: A portable spot-check system configured to assess the validity of a measured physiological parameter. The spot-check device can take into consideration a variety of factors to determine whether a valid measurement exists. For instance, the considerations can include signal stability, interference, signal IQ, patient movement, sensor position, timing of that measurement, comparison to previous or acceptable measurements, cancellation of measurement by the patient, confidence of the measurement, etc. The spot-check device can track a number of valid measurements. In some instances, the spot-check device is configured to provide a specified number of available measurements. If a valid measurement is recorded, the spot-check device can decrement the remaining number of available measurements..

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179